351 S.W.3d 250 (2011)
Rebecca LINDENAU, Appellant,
v.
ST. LOUIS ARC, INC., and, Division of Employment Security, Respondents.
No. ED 96272.
Missouri Court of Appeals, Eastern District, Division Two.
October 25, 2011.
*251 Henry P. Elster, The Elster Law Office, LLC, St. Louis, MO, for appellant.
Shelly A. Kintzel, Division of Employment Security, Jefferson City, MO, for respondent DES.
St. Louis ARC, Inc., St. Louis, pro se.
Before: KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Rebecca Lindenau (Employee) appeals the Order of the Labor and Industrial Relations Commission denying her unemployment benefits. A Division deputy with the Missouri Division of Employment Security initially determined that Employee was ineligible for benefits, finding that she was terminated for misconduct. Employee appealed to the Appeals Tribunal, which reversed the decision of the deputy, finding that Employee was not terminated for misconduct and that her former employer was not an interested party because it had filed its protest too late. The former employer then appealed to the Labor and Industrial Relations Commission which reversed the decision of the Tribunal and denied Employee unemployment benefits.
On appeal, Employee claims there was insufficient evidence to establish that her actions cited by the Commission as misconduct were willful.
We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.